Title: Enclosure: Van Zeebergh’s Notes on the Dutch-American Treaty: A Translation, 25 July 1782
From: Zeebergh, Adriaan van
To: Adams, John


Considerations on Articles 22 & 23 of the draft treaty between their High Mightinesses and the United States of America.
If one admitted the general content of those two articles, and thus because their High Mightinesses conceded that this complete treaty, in all its clauses and articles, now and henceforth should be understood not to go against the stipulations of the two treaties already concluded between the United States of America and His Majesty the King of France, etc., then these two inconveniences would be the result:
First, that every time we made use of any article, we would have to painstakingly consult all the articles from the treaties with France to check accordingly whether something were to be found in the treaties which would involve some limitations regarding the article in our treaty.
This would surely always cause much difficulty and uncertainty, especially if unknown, secret articles would be included there.
Secondly, that regarding the sense and logic of our treaty, with the passage of time and if unforeseen disagreements might arise between this Republic and France or Spain, we would be exposed to discussions with those powers: discussions that would always turn out to be more disadvantageous for this republic because, in effect, by admitting the said two articles she would have committed herself to receive interpretations of her own treaty based on those already concluded with the aforementioned powers.
These objections lie expressly and literally in the two articles in question, and are of such importance to this republic that in case it would be exposed to this in the future, room should be made in the treaty.
Also, it can never have been Mr. Adams’ intention to expose this republic to such possible consequences of the aforementioned objections, but his excellency must have therewith intended certain stipulations in the treaties with France containing some exclusive concessions.
It is certain that such stipulations, which have acquired their force by the formal conclusion of the treaties in which they are found, cannot be or ought not to be infringed upon or reduced by later treaties with other powers, but that the complete effect of such stipulations should be kept in mind and preserved especially when making other treaties.
Because of this, it would certainly be fruitless for this republic, explicitly or implicitly, to exclude or reduce the effect of such particular stipulations.
And likewise, Mr. Adams’ primary goal, taken on its own, must be approved, but the proposed manner by which it would be attained contains considerable objections for this republic; thus, the question is whether this could not be settled by taking a certain middle road that would satisfy the mutual intentions.

The simplest way to go about this would be:
That Mr. Adams could indicate the special articles and stipulations that contain some private concessions to France (and as the case may be also for Spain), and if his excellency in drafting the two articles in question could, relative to the articles and points so indicated, agree in the treaty with this republic or, if preferred, in a separate and secret article, that our treaty would not be deemed in anyway to be contrary to these points, or to deviate therefrom in the least: with further addition that the same would take place with regard to his Catholic Majesty, the King of Spain, in so far as the said Majesty would have acceded to the two above mentioned treaties and particularly to the particular stipulations so indicated.
Or one could say in general terms in the treaty: that its contents will not be deemed in any way to be contrary to or derogate from the particular stipulations which have precedence by virtue of the two treaties concluded with his Most Christian Majesty to which his Most Catholic Majesty retains the freedom to accede.
While then, by a secret article, the article placed in the treaty could be explained, indicating in order to make known the true intention of said article, the special cases and articles from the treaties with France that it has properly and uniquely in view and that is only intended to regulate the references thereto.
